DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjacent ground electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 2-19 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9, 11-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oinuma US. Publication 2017/0369341 A1.
With respect to claim 1, the Oinuma US. Publication 2017/0369341 A1 reference discloses in figures 11-12, a water treatment apparatus (Abstract) comprising:
Paragraph 0143 discloses a flat-plate-shaped ground electrodes 2a-2d arranged at regular intervals in a horizontal direction,
a high-voltage electrode 8a-8d unit disposed between the adjacent ground electrodes so as to oppose the ground electrodes; and
a water supply unit for supplying to-be-treated water to between the adjacent ground electrodes, wherein treatment of the to-be-treated water is performed by electric discharge formed between the ground electrodes and the high-voltage electrode unit,
the water treatment apparatus comprises a support structure supporting the ground electrodes and supporting an insulating member 15 connected to the high-voltage electrode unit 8a- 8d, and
an upper end portion of the insulating member 15 is disposed above the water supply unit 4.
With respect to Claim 2, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein the water supply unit 4 is provided between the high-voltage electrode unit 8a-8d and the support structure bus bar above 8a-8d in a vertical direction.
With respect to claim 3, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein the ground electrodes 2a-2d are supported at lower end portions thereof by the support structure, and the high-voltage electrode unit is connected to the upper end portion of the insulating member bus bar above 8a-8d in figure 12.
With respect to claim 4, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein the ground electrodes 2a-2d are supported at upper end portions thereof by the support structure, and the insulating member bus bar is supported at the upper end portion thereof by the support structure as seen in figure 12.
With respect to claim 6, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein the insulating member includes a water-repellent portion on at least a part of a surface thereof a dielectreic such as glass or ceramic disposed in paragraph 0077 may be applied to the wires of bus 15.
With respect to claim 7, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein the insulating member 15 has a cross-sectional area changing from a lower end portion thereof to the upper end portion thereof as shown in the figures.
With respect to claim 8, the Oinuma reference discloses the water treatment apparatus according to claim 1, wherein
the high-voltage electrode 8a-8d unit has counter electrode portions 47a-figure 12 opposing the adjacent ground electrodes 2a-2d, and support portions supporting the counter electrode portions, and
the support portions 8a-8d hold the counter electrode portions horizontally and equidistantly from the adjacent ground electrodes.
With respect to claim 9, the Oinuma reference discloses the water treatment apparatus according to claim 8, wherein the counter electrode portions of the high-voltage electrode unit are disposed in multiple stages in the vertical direction as shown in figure 12.

With respect to claim 11, the Oinuma reference discloses the water treatment apparatus according to claim 2, wherein figure 12 discloses the ground electrodes are supported at lower end portions thereof by the support structure, and the high-voltage electrode unit is connected to the upper end portion of the insulating member.
With respect to claim 12, the Oinuma reference discloses the water treatment apparatus according to claim 2, wherein figure 12 discloses the ground electrodes 2a-2d are supported at upper end portions thereof by the support structure, and the insulating member 15 is supported at the upper end portion thereof by the support structure.
With respect to claim 13, the Oinuma reference discloses the water treatment apparatus according to claim 2, wherein
the high-voltage electrode unit 8a-8d has counter electrode portions such as 47a opposing the adjacent ground electrodes 2a-2d, and support portions supporting the counter electrode portions, and
the support portions hold the counter electrode portions horizontally and equidistantly from the adjacent ground electrodes as seen in figure 12.
With respect to claim 14, the Oinuma reference discloses the water treatment apparatus according to claim 3, wherein
the high-voltage electrode unit 8a-8d has counter electrode portions such as 47a opposing the adjacent ground electrodes 2a-2d, and support portions supporting the counter electrode portions disclosed at 8a-8d, and
the support portions hold the counter electrode portions horizontally and equidistantly from the adjacent ground electrodes as shown in figure 12.
With respect to claim 15, the Oinuma reference discloses the water treatment apparatus according to claim 4, wherein
the high-voltage electrode unit has counter electrode portions opposing the adjacent ground electrodes, and support portions supporting the counter electrode portions, and
the support portions hold the counter electrode portions horizontally and equidistantly from the adjacent ground electrodes as shown in figure 12.
With respect to claim 16, the Oinuma reference discloses the water treatment apparatus according to claim 13, wherein the counter electrode portions of the high-voltage electrode unit are disposed in multiple stages in the vertical direction as shown in figure 12.
With respect to claim 17, the Oinuma reference discloses the water treatment apparatus according to claim 14, wherein the counter electrode portions of the high-voltage electrode unit are disposed in multiple stages in the vertical direction as shown in figure 12.
With respect to claim 18, the Oinuma reference discloses the water treatment apparatus according to claim 15, wherein the counter electrode portions of the high-voltage electrode unit are disposed in multiple stages in the vertical direction as shown in figure 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oinuma as applied above, further in view of Denvir U.S. Publication 2014/0326681 A1.
With respect to claims 10 and 19, the Oinuma reference discloses the water treatment apparatus according to claim 2, further comprising:
a treated water tank 1 (See tank figure 12) capable of retaining the to-be-treated water treated by the electric discharge.
 The reference does not disclose a circulation pipe for sending the to-be-treated water in the treated water tank to the water supply unit.
However the Denvir reference discloses in paragraphs such as 0013 that high voltage electrode systems are known to part of closed loop recirculation systems. One of ordinary skill would recognize the recirculation line as a way to increase treatment delivered to the fluid with the additional pass. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Oinuma reference and use the recirculation line, since it would result in the added benefit of providing increased treatment as evidenced by Denvir. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774